PER CURIAM.
There was ample evidence to sustain the verdict on all counts. The testimony concerning the preliminary transactions between defendant and one Rosenbloom on February 18 and March 17, 1954, which disclosed the usual furtive conduct and possession of narcotics by Rosenbloom after contact with defendant, was properly received in sup*603port of the conspiracy charge. On the substantive counts the claim of insufficiency of evidence borders on the frivolous, as the marked bills were found on defendant’s person and he admitted that the heroin found in the “carriage store” belonged to him. His claim that such possession was for his own use constitutes no defense. Nor can we find any error in the instructions to the jury.
Affirmed.